UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7323



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TENA C. GASTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Margaret B. Seymour, District
Judge. (CR-97-459, CA-00-3600-7-24)


Submitted:   April 24, 2003                    Decided:   May 1, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tena C. Gaston, Appellant Pro Se.      Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina;
Elizabeth Jean Howard, OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Tena C. Gaston seeks to appeal the district court’s order

denying relief on her motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken to this court from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).      A

certificate of appealability will not issue for claims addressed by

a district court on the merits absent “a substantial showing of the

denial of a constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).

We have independently reviewed the record and conclude that Gaston

has   not   made   a   substantial    showing   of   the   denial   of   a

constitutional right.    See Miller-El v. Cockrell, 123 S. Ct. 1029,

1039 (2003).   Accordingly, we deny a certificate of appealability

and dismiss the appeal.    See 28 U.S.C. § 2253(c) (2000).      Gaston’s

motion to proceed in forma pauperis on appeal is denied.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                               DISMISSED




                                     2